Exhibit 10.1

 

CONSENT AND FIRST LOAN MODIFICATION AGREEMENT

 

                This Consent and First Loan Modification Agreement (this “Loan
Modification Agreement”) is entered into as of March 20, 2008, by and among
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 8020 Tower Crescent Drive, Suite 475, Vienna,
Virginia 22182 (“SVB”), as agent (“Agent”), and the Lenders, SVB and OXFORD
FINANCE CORPORATION (“Oxford”), and PHARMATHENE U.S. CORPORATION (formerly known
as PHARMNTHENE, INC.), a Delaware corporation with its chief executive office
located at (“Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO LENDERS, BORROWER
IS INDEBTED TO LENDERS PURSUANT TO A LOAN ARRANGEMENT DATED AS OF MARCH 30,
2007, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT
DATED AS OF MARCH 30, 2007, BETWEEN BORROWER AND LENDERS (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT. CURRENTLY SVB AND OXFORD ARE THE ONLY
LENDERS.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO AGENT, FOR THE RATABLE BENEFIT OF THE
LENDERS, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING NEW PROVISION TO APPEAR AS SECTION 6.11 THEREOF
ENTITLED “MINIMUM CASH AT SVB”:


 


                “6.11      MINIMUM CASH AT SVB. BORROWER SHALL MAINTAIN, AT ALL
TIMES, AT A SEGREGATED ACCOUNT AT EITHER SVB OR SVB SECURITIES, UNRESTRICTED AND
UNENCUMBERED CASH OR CASH EQUIVALENTS IN THE AMOUNT OF AT LEAST ONE AND
ONE-QUARTER (1.25) TIMES ALL OBLIGATIONS OF BORROWER TO THE LENDERS.”


 


2                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING NEW PROVISION TO APPEAR AS SECTION 6.12 THEREOF
ENTITLED “CREATION/ACQUISITION OF SUBSIDIARIES”:


 


                                                “6.12      CREATION/ACQUISITION
OF SUBSIDIARIES.  IN THE EVENT BORROWER, AFFILIATE, OR ANY SUBSIDIARY CREATES OR
ACQUIRES ANY SUBSIDIARY, BORROWER AND SUCH AFFILIATE OR SUBSIDIARY SHALL
PROMPTLY NOTIFY AGENT OF THE CREATION OR ACQUISITION OF SUCH NEW SUBSIDIARY AND
TAKE ALL SUCH ACTION AS MAY BE REASONABLY REQUIRED BY AGENT TO CAUSE EACH SUCH
DOMESTIC SUBSIDIARY TO GUARANTEE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS AND GRANT A CONTINUING PLEDGE AND SECURITY INTEREST IN AND TO THE
ASSETS OF SUCH SUBSIDIARY (SUBSTANTIALLY AS DESCRIBED ON EXHIBIT A HERETO); AND
BORROWER SHALL GRANT AND PLEDGE TO AGENT, FOR THE RATABLE BENEFIT OF LENDERS A
PERFECTED SECURITY INTEREST IN THE STOCK, UNITS OR OTHER EVIDENCE OF OWNERSHIP
OF EACH  SUBSIDIARY.”


 


3                                          NOTWITHSTANDING SECTION 6.6(B),
BORROWER SHALL DELIVER TO AGENT A CONTROL AGREEMENT WITH M&T BANK, GRANTING
LENDERS A FIRST PERFECTED SECURITY INTEREST IN THE ACCOUNTS HELD AT M&T BANK, IN
FORM AND SUBSTANCE ACCEPTABLE TO LENDERS, ON THE EARLIER OF (X) THE CONSUMMATION
OF THE ACQUISITION (DEFINED HEREIN), (Y) PAYMENT OF ANY PORTION OF THE PURCHASE
PRICE AS SET FORTH IN SECTION B.2 BELOW, AND (Z) MARCH 28, 2008.


 

 

 

--------------------------------------------------------------------------------


 


4                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING  THE FOLLOWING TEXT AT THE END OF THE DEFINITION OF “MATERIAL
ADVERSE CHANGE” APPEARING IN SECTION 13.1 THEREOF:


 


                                                “(D) AGENT DETERMINES, BASED
UPON INFORMATION AVAILABLE TO IT AND IN ITS REASONABLE JUDGMENT, THAT THERE IS A
REASONABLE LIKELIHOOD THAT BORROWER SHALL FAIL TO COMPLY WITH ONE OR MORE OF THE
FINANCIAL COVENANTS IN SECTION 6 DURING THE NEXT SUCCEEDING FINANCIAL REPORTING
PERIOD”.

 


B.                                     CONSENT TO LOAN AGREEMENT.


 


1.             BORROWER HAS NOTIFIED LENDERS THAT BORROWER AND ITS WHOLLY OWNED
SUBSIDIARY, PHARMATHENE UK LIMITED (“UK SUBSIDIARY) INTENDS TO ACQUIRE CERTAIN
ASSETS OF AVECIA BIOLOGICS LIMITED AND AVECIA BIOLOGICS INC. (THE
ACQUISITION”).  BORROWER HAS REQUESTED THAT LENDERS CONSENT TO THE ACQUISITION.


 


2.                                       PURSUANT TO SECTION 7.3 (RELATIVE TO
MERGERS AND ACQUISITIONS), 7.4 (RELATIVE TO INDEBTEDNESS) OF THE LOAN AGREEMENT,
AND 7.7 (RELATIVE TO INVESTMENTS) THE LENDERS HEREBY CONSENT TO THE ACQUISITION
(AS DEFINED ABOVE), PROVIDED THAT: (I) THE BORROWER OR UK SUBSIDIARY IS THE
SURVIVING LEGAL ENTITY, (II) THE TOTAL CASH CONSIDERATION (INCLUSIVE OF THE
ASSUMPTION OF INDEBTEDNESS) FOR THE ACQUISITION DOES NOT EXCEED ELEVEN MILLION
DOLLARS ($11,000,000) AT THE CONSUMMATION OF THE ACQUISITION AND SUCH OTHER
ADDITIONAL PAYMENTS IN ACCORDANCE WITH THE LETTER OF INTENT DATED FEBRUARY 18,
2008, (III) THE CONSUMMATION OF THE ACQUISITION WILL NOT OTHERWISE RESULT IN AN
EVENT OF DEFAULT, AS DEFINED IN THE LOAN AGREEMENT, AFTER GIVING EFFECT TO SUCH
ACQUISITION, AND (IV) WITHIN THIRTY (30) DAYS OF THE CONSUMMATION OF THE
ACQUISITION, BORROWER SHALL CAUSE UK SUBSIDIARY TO BECOME A CO-BORROWER OR A
SECURED GUARANTOR UNDER THE LOAN AGREEMENT, PURSUANT TO DOCUMENTATION ACCEPTABLE
TO AGENT IN IT SOLE DISCRETION, GRANTING THE LENDERS A FIRST PERFECTED LIEN IN
ITS ASSETS INCLUDING ALL ASSETS WHICH ARE THE SUBJECT OF THE ACQUISITION.


 


                C.            WAIVER.


 


1                                          BANK HEREBY WAIVES BORROWER’S
EXISTING DEFAULTS, AS LISTED BELOW, UNDER THE LOAN AGREEMENT BY VIRTUE OF
BORROWER’S FAILURE TO TIMELY COMPLY WITH THE: (I) FINANCIAL REPORTING
REQUIREMENT SET FORTH IN SECTION 6.2(A)(I) THEREOF AS OF THE MONTHS ENDED
SEPTEMBER 30, 2007, OCTOBER 31, 2007, NOVEMBER 30, 2007, DECEMBER 31, 2007, AND
JANUARY 31, 2008, AND (II) OPERATING ACCOUNT COVENANT SET FORTH IN
SECTION 6.6(B) WITH RESPECT TO M&T BANK ONLY (PROVIDED BORROWER COMPLIES WITH
THE TERMS OF SECTION A.3 HEREIN).  BANK’S WAIVER OF BORROWER’S COMPLIANCE OF
SAID AFFIRMATIVE COVENANTS SHALL APPLY ONLY TO THE FOREGOING SPECIFIC PERIODS.


 


4.             FEES.  BORROWER SHALL REIMBURSE LENDERS FOR ALL LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN
DOCUMENTS.


 


5.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


6.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS, AND
CONFIRMS THAT THE INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE
OBLIGATIONS.


 


 


 

--------------------------------------------------------------------------------



 


 


7.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST LENDERS
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST LENDERS,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES LENDERS FROM ANY LIABILITY THEREUNDER.


 


8.             CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, LENDERS ARE RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  LENDERS’ AGREEMENT TO MODIFICATIONS TO THE EXISTING
OBLIGATIONS PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL
OBLIGATE LENDERS TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING
IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE
OBLIGATIONS.  IT IS THE INTENTION OF LENDERS AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY LENDERS IN WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS
LOAN MODIFICATION AGREEMENT.


 


9.             COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND LENDERS.


 

[The remainder of this page is intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

                This Loan Modification Agreement is executed as a sealed
instrument under the laws of the Commonwealth of Massachusetts as of the date
first written above.

 

BORROWER:

 

AGENT:

 

 

 

 

 

PHARMATHENE, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/c/ Christopher C. Camut

 

By:

/s/ Michael J. Hanewich

 

 

 

 

 

Name:

Christopher C. Camut

 

Name:

Michael J. Hanewich

 

 

 

 

 

Title:

Vice President, CFO

 

Title:

Head of Life Sciences

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

OXFORD FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John G. Henderson

 

 

 

 

 

 

 

 

Name:

John G. Henderson

 

 

 

 

 

 

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Hanewich

 

 

 

 

 

 

 

 

Name:

Michael J. Hanewich

 

 

 

 

 

 

 

 

Title:

Head of Life Sciences

 

 

 

 

--------------------------------------------------------------------------------